DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, claim 20 fails to include all the limitations of base 13. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, the expression “… closed by a pivot door” is not clear as to what it refers to, and it is not clear as to whether the pivot transverse door (line 5) and the pivot door (line 6) refer to the same door. 
In claim 1, line 9, “an interior facing surface of the doors” is indefinite because the interior facing surface is part of one door instead of multiple doors.
In claim 1, last line, “the open position” lacks antecedent basis.
In claim 2, line 9, “an interior facing surface of the doors” is indefinite because the interior facing surface is part of one door instead of multiple doors.
In instant claim 3, “the face of each deflector is angled laterally away from the interior facing surface of the doors between 65 and 85 degrees” is indefinite because it is inconsistent with the present invention in that the deflector side face 102 of the present invention is angled away from the respective door interior facing surface at an angle more than 90 degrees, such as 105 degrees, as shown in the examiner annotated Fig. 6 of the instant drawings.

    PNG
    media_image1.png
    322
    537
    media_image1.png
    Greyscale

In claim 3, line 2, “the interior facing surface of the doors” is indefinite for the same reason above.
In claim 4, lines 2-3, “the interior facing surface of the doors” is indefinite for the same reason above.
In claim 6, line 3, “closet” does not make sense. It should read “closest”.
In claim 7, the expression “the side face of each deflectors is adjacent the side sheets” is confusing. It should be corrected to read “the side face of each deflector is adjacent a respective one of the side sheets”.
In claim 8, line 6, the expression  “… closed by a pivoted door”, and lines 9-10, the expressions “an interior face surface of the doors” and “the open position” are indefinite for the same reasons above. 
In claim 9, “the interior facing surface of the doors” is indefinite for the same reason above.
In claim 10, “the interior facing surface of the doors” is indefinite for the same reason above.
In claim 10, the instant claimed angle between 65 and 85 degrees is indefinite for the same reason above.
In claim 11, lines 2-3, the expression “the interior facing surface of the doors” is indefinite for the same reason above.
In claim 13, line 3, “closet” does not make sense. It should read “closest”.
In claim 14, the expression “the side face of each deflectors is adjacent the side sheets” is confusing. It should be changed to “the side face of each deflector is adjacent a respective one of the side sheets”.
In claim 15, line 2, “deflectors” is indefinite for double inclusions. It should be changed to “the deflectors”.
In claim 15, line 4, “the interior facing surface of the doors” is indefinite for the same reason above; and line 5, and “the open position” lack antecedent basis.
In claim 20, line 2, “closet” does not make sense. It should read “closest”.
In claim 20, lines 2-3, the expression “the side face of each deflector is configured to be adjacent side sheets” is not clear. It should be changed to  “the side face of each deflector is configured to be adjacent to a respective one of the side sheets”.
Other claims are also indefinite because they depend from indefinite base claims.
The above noted problems may not be exhaustive. Applicant is suggested to thoroughly check the instant claims for similar problems and correct the same.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 15-16 and 18 (as best can be treated) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbes (US 9,272,717).
Forbes discloses a hopper railcar (Figs. 1a-c) comprising a plurality of hoppers 50, 52, 54, converging side sheets 96, 98, end sheets 44, 46, 92, transverse openings 100, and pivoted transverse doors 110, wherein doors 110 includes upstanding wall members 128 readable as lateral deflectors 128, each having a bottom portion forming a mounting base. Fig. 7f of Forbes also shows an alternative door including outwardly angled walls members 490, 492 (Col. 19, ll. 41-44). The structure of Forbes is considered to include the combinations of features of instant claims 1 and 15.
Regarding instant claims 2 and 16, consider Fig. 3i of Forbes, wherein lateral deflectors 128 are angled laterally away from the interior facing surface of a respective door.
Regarding instant claims 4 and 18, consider the embodiment shown in Fig. 7f of Forbes, wherein the top edge of each deflector is configured as claimed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 3, 5-14, 17 and 19-20 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes (US 9,272,717).
Forbes is applied above.
Regarding instant claims 3, 10 and 17, the structure of Forbes, as shown in Fig. 3, includes deflectors 128 slightly angled outwardly similar to that of the present invention. In the instant case an angle between 65 and 85 degrees, as recited the instant claim, is considered to be an angle reasonably within the scope of the invention of Forbes, wherein one of ordinary skill in the art upon constructing the structure taught by Forbes would have picked, through routine engineering, to achieve the expected performance thereof. 
Regarding instant claims 5 and 12, it is noted that deflectors 490, 492 in the structure of Forbes appear as a one piece construction with the door. However, the concept of forming a structure as a one piece construction or separate pieces secured together to form a single unit is merely an obvious matter of design choice that is not deemed to be critical to the function/operation of the structure, or provide any unexpected advantages to the function/operation of the structure. On the other hand, the design choice can be simply based upon the availability of materials/equipment at the time of the construction, wherein such design choice does not require an act of inventing. On the other hand, the same is also considered as a matter of obvious engineering choice - In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). The structure of Forbes, as modified, is considered to include features as recited in instant claims 5 and 12, wherein each deflector is a separate piece mounted to the door and includes a mounting base parallel to the door, as claimed.
Regarding instant claims 6, 13 and 19, consider deflectors 490 and 493 shown in Fig. 7f of Forbes. It would have been obvious to one of ordinary skill in the art to construct the door with the deflectors having dimensions as shown in Fig. 7f of Forbes to achieve expected advantages, such as enhancing controlling of material flows.
Regarding instant claims 7, 14 and 20, in the structure of Forbes, each deflector in the closed position is adjacent to the respective side sheet as claimed.
Regarding instant claim 8, the structure of Forbes, as modified above, include separate lateral deflector pieces attached to the door to form lateral deflectors. On the other hand, as an obvious matter of engineering choice, it would also have been obvious to one of ordinary skill in the art to couple such lateral deflector pieces to the hopper doors of existing railcars that do not already have such lateral deflectors, for performing the expected function and achieving the expected advantages thereof.  The structure of Forbes, as modified, is considered to include the combination of features and the method steps, as recited in claim 8.  
Regarding instant claim 9 consider Fig. 3i of Forbes, wherein lateral deflectors 128 are angled laterally away from the interior facing surface of a respective door.
Regarding instant claim 11, consider the embodiment shown in Fig. 7f of Forbes, wherein the top edge of each deflector is configured as claimed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Funk (US 4,361,096), Damy (US 3,614,932), and Dorey (US 2,720,173) disclose railcar hopper doors including deflectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617